Citation Nr: 1441684	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected lumbosacral strain.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Boston.  

The jurisdiction of the record now resides with the RO in Winston-Salem.

The reopened claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. By way of a December 2013 letter, prior to the promulgation of a decision in the present appeal, the Veteran, through his attorney, withdrew his Substantive Appeal with respect to the issue of service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

2. In January 2007 decision, the Board denied the Veteran's appeal as to the claim of service connection for PTSD.  The Chairman of the Board did not order reconsideration.  

3.  The evidence added to the record since January 2007 decision of the Board presents a reasonable possibility of substantiating the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression.  



CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of service connection for a right knee disability, to include as secondary to service-connected lumbosacral strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The evidence received since the January 2007 decision of the Board is new and material and sufficient to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, submitted a statement in December 2013 expressing his intent to withdraw the matter pertaining to the claim for service connection for a right knee disability.  The Veteran confirmed this intent with a signed personal statement in January 2014.

Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, as the Board does not have jurisdiction to further review the appeal, it must be dismissed.


Reopening A Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, a January 2007 decision of the Board denied the claim of service connection for PTSD primarily on the basis that there was no credible supporting evidence to verify the occurrence of the Veteran's claimed PTSD-inducing stressors.  

Accordingly, as the Chairman did not order consideration and the Veteran did not submit new and material evidence within the one year thereafter, the January 2007 Board decision became final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

Since that Board decision, the Veteran has submitted statements supporting the occurrence of an in-service stressor, particularly related to physical and emotional assaults during service.  

Furthermore, Dr. M.C. (December 2013 report), diagnosed the Veteran with PTSD based upon consideration of these stressors.  Thus, the evidence when presumed to be credible, cures a prior procedural defect or defects and is not cumulative of the evidence already of record.

Thus, as new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  



ORDER

The appeal as to the claim of service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain is dismissed.

An new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, the appeal to this extent is allowed subject to further action as discussed hereinbelow.



REMAND

The now reopened claim of service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, must be remanded for further development, primarily to afford the Veteran a new VA examination in order to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, to include the December 2013 private psychiatric report, and assertions. 

The examiner should identify all current psychiatric disorders, to include whether the Veteran has a depressive disorder and PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

For the diagnosis of PTSD, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault in the examiner's opinion) that supports the diagnosis; (2) each diagnostic criterion to support the diagnosis of PTSD also should be discussed; and (3) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence of record.  A summary of the stressors considered should be included.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph. 

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence that is of record.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


